Citation Nr: 9919080	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant was on active duty for training from May 9, 
1966, to September 24, 1996.  

Review of the claims file reveals that the appellant 
submitted additional evidence to the Board in May 1999.  
Because this additional evidence was submitted to the Board 
within 90 days of the RO's transfer of the claims file to the 
Board in April 1999, the provisions of 38 C.F.R. § 20.1304 
are for consideration.  Any pertinent evidence submitted by 
the appellant or his representative, which is accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304, as well as 
any such evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  
Moreover, the additional evidence is pertinent to the 
appellant's claim of entitlement to service connection for a 
low back disorder because a lay statement describes the 
appellant as having back problems shortly after his period of 
active duty for training.  Accordingly, the appellant's claim 
requires a REMAND to the RO for the following action:  

The RO should consider the appellant's 
claim in view of the additional evidence 
submitted by him since the claims file 
was transferred to the Board.  If the 
decision remains adverse to the 
appellant, a supplemental statement of 
the case should be furnished to him, and 
he should be permitted the appropriate 
period of time within which to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


